            Case 1:20-cr-00110-LJL Document 90 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               10/29/2020
                                                                       :
UNITED STATES,                                                         :
                                                                       :
                  -v-                                                  :
                                                                       :       96-cr-323 (LJL)
LAWRENCE RAY,                                                          :
                                                                       :          ORDER
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- :
                                                                       :
                                                                       X

LEWIS J. LIMAN, United States District Judge:


         The Court is prepared to hear counsel remotely on the motion to quash on November 9,
2020 at 12:00 p.m. The parties are directed to call (888) 251-2909 and use access code 2123101.
Counsel for the alleged victim is invited to participate. The defense is to inform the Court by
letter filed on ECF in advance of the hearing whether the defendant waives his right to be present
or whether arrangements need to be made for the defendant’s participation.

        The defendant is ordered to submit to the Court ex parte and under seal for the Court’s in
camera review (1) copies of any materials it has obtained in response to any of the subpoenas in
question with respect to either of the two alleged victims in question (the counseled victim and
the victim who has informed the Court through the Government that she objects to the
subpoenas); and (2) a letter informing the Court of the status of notice and production with
respect to the subpoenas for the two victims and any similar subpoenas with respect to other
putative victims. Such submission shall be made by November 5, 2020, at 5:00 p.m. The
requested materials in (1) need not be filed on ECF but may be hand-delivered to the Court. The
status of notice and production with respect to the two alleged victims will be provided to
counsel for the victim and to the Government.

        SO ORDERED.


Dated: October 29, 2020                                    __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
